Citation Nr: 1137346	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include degenerative osteoarthritis.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to September 1954.

This case came before the Board of Veterans' Appeals (Board) on appeal from  a rating decision of the Indianapolis, Indiana  Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Decision Review Officer at the RO in October 2010.  A transcript of his hearing has been associated with the claims file.  

In July 2011 the Board remanded the appeal for additional development.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its July 2011 remand, the Board noted that the Veteran was afforded a VA examination in February 2009.  The Board observed that the examiner's negative nexus opinion was premised on the Veteran's report that his hip pain did not begin until 1991 (or 48 years after service) and his other osteoarthritic joint complaints made it less likely than not that the current bilateral hip arthritis was related to any in-service injury.

The Board observed that although the Veteran had previously reported onset of his hip complaints in 1991, he had subsequently clarified that report.  Specifically, at his October 2010 hearing, the Veteran stated that he had experienced problems with his hips starting in service and in the years thereafter, and that his symptoms had worsened in approximately 1991.  The appeal was remanded for a clarifying opinion and specific consideration of the Veteran's report of continuity of symptoms following service.

In July 2011 a VA physician reviewed the Veteran's records.  He noted that the Veteran had reported onset of difficulty with his hips in 1991.  Based on his review of the record, he concluded that it was less likely than not that the present osteoarthritis was relate to any in-service injuries. He reasoned that there was no evidence or documentation of in-service injuries and that the Veteran had reported onset approximately 40 years following service.  He did not consider the Veteran's report of continuity following service.  In light of the deficiency in the July 2011 report, the Board concludes that the file must be returned for clarification.  

The Board observes that the Veteran is competent to diagnose and report on simple conditions, such as hip pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  He is also competent to report generally on the circumstances surrounding his service.  

The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Board may not rely on a medical opinion that impermissibly rejects the Veteran's lay history solely because it is not corroborated by medical records.   Id. at 1336 n.1.  

With the above discussion in mind, the Board finds that the claims file must be returned to the examiner who provided the July 2011 opinion for additional review and clarification of his opinion in light of that review.  Specifically, the examiner is requested to review the Veteran's lay statements regarding symptoms in service and in the years following service, and to provide an additional opinion regarding the etiology of the Veteran's claimed bilateral hip disability.

The Court has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the above discussion, the case is REMANDED for the following action:

1.  Return the claims file to the physician who rendered the July 2011 opinion.  If that physician is not available, obtain an opinion from another appropriate medical professional. 

If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. 

The claims file must be made available to and reviewed by the reviewer/examiner.  

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the Veteran's current severe bilateral degenerative osteoarthritis of the hips was caused or aggravated by any incident of the Veteran's military service.  In that regard, the examiner/reviewer is requested to specifically consider, and address as necessary, the Veteran's clarification that he experienced bilateral hip pain from service, but that the hip pain significantly worsened beginning in 1991.

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner/reviewer should provide a complete rationale for any opinion provided.

2.  Upon completion of the above, review the examiner's report for specific compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  Readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


